—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted defendant’s motion to dismiss the complaint as barred by res *988judicata or collateral estoppel (see, CPLR 3211 [a] [5]). After defendant demanded payment of storage charges in addition to the cost of repairing of his vehicle, plaintiff commenced a small claims action against defendant to recover damages in an amount equal to the value of the vehicle. The matter was referred to an arbitrator, who dismissed plaintiff’s claim and awarded defendant $980.32 on its counterclaim. At plaintiff’s request, there was a trial de novo in Rochester City Court. Following the trial, the court denied the claim and counterclaim on the merits. Defendant then dismantled the vehicle for scrap parts, and plaintiff commenced the present action for compensatory and punitive damages. The record establishes that the small claims action in which plaintiff fully participated finally resolved plaintiff’s claim for damages (see, D.C.I. Danaco Contrs. v Associated Univs., 248 AD2d 663; Ornara v Polise, 163 Misc 2d 989; see also, Matter of Carp [Van Tassel], 234 AD2d 715, lv denied 89 NY2d 813). (Appeal from Order of Supreme Court, Monroe County, Frazee, J. — Dismiss Pleading.) Present — Green, J. P., Hayes, Wisner and Hurlbutt, JJ.